Citation Nr: 9918366	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  93-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent 
prior to November 7, 1996, for post-traumatic stress 
disorder.

2.  Entitlement to an increased evaluation in excess of 70 
percent from November 7, 1996, for post-traumatic stress 
disorder.   


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned that 
disability a 10 percent evaluation, effective from October 
12, 1990.   During the course of appeal, different rating 
decisions made changes to the assigned rating for the 
veteran's PTSD, including a February 1992 rating decision 
that granted a temporary total rating for the PTSD, pursuant 
to 38 C.F.R. § 4.29, from June 1990 to August 1991, after 
which the previous10 percent evaluation was reassigned.  A 
July 1995 rating decision  assigned the veteran's PTSD a 
schedular rating of 30 percent, effective from October 12, 
1990.
 
In October 1996, the Board denied the two claims on appeal at 
that time.  At that time, the issues before the Board were 
entitlement to an increased rating for post-traumatic stress 
disorder (PTSD); and whether the veteran's disability 
compensation is subject to recoupment of separation pay which 
he received at discharge from service.  The veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

In September 1997, VA and the veteran's attorney filed a 
motion to vacate the Board's October 1996 decision; and to 
remand for development and readjudication, the issue of 
entitlement to an increased evaluation for the PTSD.  The 
parties also agreed that the Board's decision regarding the 
recoupment question should be affirmed.  The Court granted 
the motion that month; thereby vacating the October 1996 
Board decision in part, and remanding the issue to the Board. 

The Board remanded the case for additional development in 
April 1998, at which time, the Board noted that denial of the 
recoupment claim was final.  

After further development was completed, including a May 1998 
VA examination, the RO issued a January 1999 rating decision 
which assigned PTSD a 70 percent evaluation, effective from 
November 7, 1996.  There is no indication that the veteran 
has withdrawn his appeal for an increased rating for his 
service-connected PTSD.  Furthermore, in light of the fact 
that on a claim for an original rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993). Thus, the 
issues before the Board include entitlement to a rating in 
excess of 30 percent for PTSD prior to November 7, 1996; and 
entitlement to a rating in excess of 70 percent for that 
disability from November 7, 1996.  The claims file has now 
been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to November 7, 1996, the PTSD was not productive of 
more than a definite impairment in the ability to establish 
or maintain effective and wholesome relationships; or of 
psychoneurotic symptoms resulting in more than definite 
industrial impairment.

2.  Since November 7, 1996, the PTSD has not been manifested 
by symptoms which are productive of total occupational and 
social impairment with intermittent inability to perform 
activities of daily living; nor is it productive of such 
impairment that symptoms result in virtual isolation, or a 
demonstrable inability to obtain or retain employment. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent prior to November 
7, 1996, for PTSD, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2.  An evaluation in excess of 70 percent since November 7, 
1996, for PTSD, is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 
4.132, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served in combat as an airborne ranger in 
Vietnam.  While in combat he was awarded, inter alia, three 
Bronze Stars with the combat "V" device, the Purple Heart, 
and the Combat Infantryman's Badge.  He filed his initial 
claim for service connection for PTSD in April 1991.

In April 1991, the veteran was admitted for treatment of PTSD 
and alcohol dependence.  He reported problems with memory, 
and alcohol use.  The diagnoses included PTSD.

A VA hospitalization report reflects that the veteran was 
admitted in June 1991 to a combat stress recovery program, 
with a diagnosis of PTSD, chronic, and alcohol dependence.  
He complained of sleep disturbance, nightmares, intrusive 
thoughts, psychic numbing, and survival guilt.  He was 
discharged in July 1991.  The report shows that as the 
program progressed, the veteran appeared to gain in self 
esteem and he appeared to be less depressed. 

During a VA examination conducted in August 1991, the veteran 
complained of having post-traumatic stress symptoms, 
including reliving the war, nightmares and startle reaction.  
He complained that secondary to these symptoms he had related 
personal problems, including a divorce three or four years 
before, and an inability to see his family.  He denied any 
significant depressive or psychotic symptoms.  It was noted 
that he had been in an alcohol rehabilitation program in 
April 1991, and a PTSD program in June 1991.  On mental 
status examination, the veteran was found to be cooperative 
and very coherent and relevant, with no delusions or 
hallucinations.  His mood was quite depressed and his affect 
was appropriate to his mood.  He evidenced no thoughts of 
hopelessness or no suicidal ideation; and he was oriented as 
to time, place and person.  He had normal cognition, and his 
insight and judgment were good.  The veteran was diagnosed as 
having alcohol dependence in remission and PTSD.  The 
examiner opined that continued care for alcoholism was needed 
as this was "the main reason" the appellant "got into 
trouble."  An associated social survey contains an 
impression that the veteran was a deeply wounded man, who 
suffered the emotional scars relating to his military 
service.  The social worker judged that the appellant 
suffered from acute reactions associated with his military 
service.

Records of outpatient treatment by VA from July 1993 through 
January 1995  reflect counseling for psychiatric symptoms, 
including group treatment.  These records reflect reported 
symptoms including anger, anxiety, intrusive thoughts, 
flashbacks, isolation, depression, chronic insomnia, guilt, 
remorse and lack of self esteem.  

The report of a VA examination conducted in April 1995 noted 
that there was reported talk at the veteran's work that he 
suffered from a lack of concentration and had some problems 
with his boss.  The report indicated that the veteran was  
overwhelmed by having to work every day without missing any 
work.  The veteran complained of having nightmares, feelings 
of guilt, being startled by loud noises, anger, and lack of 
concentration.  He denied having any suicidal ideation.  His 
wife reported that the veteran was fixated on war related 
things, and that he was depressed, and did not get involved 
with her after watching war movies.  The report noted that 
there was no evidence of any psychosis or any other problems.  
On examination, the veteran was pleasant, cooperative, and 
very eloquent in his presentation, both verbal and nonverbal.  
He was command and goal directed.  The report indicated that 
his mood was depressed, and inappropriate in thought content.  
He had no hallucinations or delusions.  He was oriented as to 
time, place and person.  He had normal cognitive functions, 
and good insight and judgment.  The assessment was PTSD, 
dysthymic disorder, and codependency in remission.  The 
global assessment of functioning (GAF) was 70.  The report 
noted that the veteran was working and missed hardly any work 
time, but that socially and vocationally he was not 
progressing as much as he wanted to.

Records of treatment from January to July 1995 reflect 
counseling of the veteran for psychiatric symptoms.  These 
records reflect reported symptoms including guilt, anger, 
anxiety, depression, distressing dreams, irritability and 
tension; and reflect that the veteran was noted to have a 
restricted range of affect.  In May 1995, the veteran 
reported that his working responsibilities were quite strong 
and he came home exhausted.  His wife noted at that time that 
she was worried about their relationship. 

The veteran testified at an October 1995 hearing regarding 
his PTSD symptomatology and treatment, and of his social and 
industrial impairment due to the effects of this disability.

An October 1996 private clinical record indicated that the 
veteran was feeling better, and that he was working under 
pressure.  He was able to control his anxiety and stress 
related situation.

The report of a VA examination for PTSD, conducted in May 
1998, notes complaints that the veteran was missing more work 
over the past year, which was very uncommon for him.  He 
complained that during the past year he had experienced 
increasing PTSD symptomatology involving increased suicidal 
thoughts, and difficulties with concentration and meeting 
deadlines.  He reported that he had been having olfactory 
hallucinations of smells first experienced in Vietnam during 
service.  He complained of anxiety and of reminders that made 
him think of Vietnam.  He complained of reduced sexual 
relations with his wife in the previous one and a half years.  
He indicated a concern that if he were to lose his current 
job that his wife would leave him.  The report noted an 
overall theme of survival guilt related to the veteran's 
Vietnam experience.  He complained of an intolerance to 
authority figures, and an impairment in his capacity to 
constructively deal with work supervisors, which had led to 
numerous job losses.  

On mental status examination, the veteran had good eye 
contact and was serious throughout the interview.  He was 
alert and oriented as to person, place and time.  He showed 
no severe motor retardation, his speech was well articulated 
and normal in volume.  His mood was sad and depressed, 
despite being on medication.  His affect was constricted and 
he was concerned about his current stressors.  He denied 
actual suicide attempts in the past, or current active 
suicidal or homicidal thoughts, but he admitted to occasional 
suicidal ideation over the past year.  He admitted to 
olfactory hallucinations and to thought intrusions related to 
combat experience.  His intellect was of at least average 
intelligence.  He had insight into his illness.  The 
diagnosis was chronic severe PTSD, with increasing 
symptomatology over the past year due to increasing 
stressors.  Alcohol problems were noted to be in remission 
since approximately 1991.  It was noted that current 
stressors included increasing suicidal thoughts, increasing 
olfactory hallucinations directly related to the Vietnam 
combat trauma, current threatened job loss due increased 
symptoms and current marital problems.  A Global Assessment 
of Functioning score of 50 was assigned.  Post traumatic 
stress disorder was judged to be a major complication for the 
veteran, and a current threat to his employment status and 
marriage.  The veteran's increased suicidal ideation was 
judged to warrant increased and intensive psychiatric care.
 
The veteran was hospitalized by VA  over four days in June 
1998.  The hospital  report noted that the veteran had 
complaints of severe PTSD symptomatology, which included 
olfactory hallucinations, thought intrusions, anger, guilt, 
and preoccupation over the death of six men killed in combat 
while under his command.  He complained of poor 
concentration, and avoidance of contact with men from his 
former unit.  He also reported that he avoided crowds, had no 
friends, and was hyper-alert when he must leave his house.  
He reported having nightmares.  He trusted only his wife and 
his therapists.  He reported that he slept only four or five 
hours a day.  It was noted that he was on medication.  On 
mental status examination the veteran was depressed, and had 
slight psychomotor retardation.  He had thoughts of suicide 
but no intent.  He had no psychosis, or signs of dementia or 
delirium.  He clearly had low self esteem and feelings of 
hopelessness about the future.  He described severe problems 
with concentration that caused him to leave work early.  The 
report noted that impressions of PTSD symptoms described in 
the history of the present illness were confirmed by 
observation during his hospital stay.  At discharge the 
veteran was not suicidal or homicidal.  On the day of 
discharge, the report noted that symptoms included intrusive 
thoughts, distressing dreams, distress and physiological 
reactivity to cues, efforts to avoid associations with the 
previous trauma, restricted range of affect, a sense of 
foreshortened future, difficulty falling asleep, irritability 
and anger, difficulty concentrating, hypervigilence, 
exaggerated startle response, and significant social, 
occupational or other functioning impairment.  The GAF at 
that time was 23-30.  With respect to this, the report noted 
that the veteran experienced suicidal ideation with no plan,  
an unrealistic sense of justice, extreme feelings of guilt 
and depression, very serious vocational limitations, and that 
he used "military" reasoning when dealing with civilians.  
The examiner noted that the veteran required very close 
attention and medication intervention to deal with 
dissociative episodes.

II.  Analysis

In November 1991, a rating decision of the RO awarded the 
veteran service connection for PTSD and assigned a 10 percent 
evaluation, effective from October 12, 1990.  In February 
1992, the veteran was awarded a temporary total evaluation 
(100 percent) for a period of hospitalization for PTSD.  In 
July 1995, the veteran's disability evaluation for PTSD was 
increased from 10 to 30 percent.  In a January 1999 rating 
decision, the evaluation was increased from 30 to 70 percent, 
effective from November 7, 1996.  That evaluation currently 
is in effect.

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the appellant 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
his service-connected PTSD, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155.  In reaching its decision, the Board has 
considered the complete history of the veteran's PTSD, as 
well as the current clinical manifestations and the effect 
the disability may have on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 
3.102, 4.3 (1998).

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, to include PTSD, as previously set 
forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened, but before the appeal 
process has been concluded, the version most favorable to the 
veteran will apply, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  As the changes to the schedular criteria were made 
during the pendency of the veteran's appeal, the Board finds 
that it must consider both the old and new criteria in 
evaluating the veteran's service-connected PTSD.  However, as 
the revised regulations in this case do not allow for their 
retroactive application prior to November 7, 1996, the Board 
cannot apply the new provisions prior to that date.  Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).  In other words, the 
Board must review the evidence dated prior to November 7, 
1996, only in light of the old regulations, but must review 
the evidence submitted after November 7, 1996, under both the 
old and newly revised regulations, using whichever version is 
more favorable to the veteran.

Under the criteria in effect prior to November 7, 1996, the 
severity of a psychiatric disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Adjectival descriptions such as "severe" 
were not determinative of the degree of disability, rather 
the report and analysis of the symptomatology and full 
consideration of the whole history by the rating agency was 
determinative.  38 C.F.R. § 4.130 (1996).  Social 
inadaptability was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. § 4.129 (1996).

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation was warranted where there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; and psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation was 
warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired, and psychoneurotic symptoms resulted 
in such reductions in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation was warranted 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  A 100 percent rating was also warranted 
when there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior.  Finally, a total 
rating was authorized when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.
 
In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  
The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c).  

Under the newly effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV).  

Under the revised schedular criteria, a 70 percent evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently; 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A.  Rating for the Period prior to November 7, 1996

In the judgment of the Board, the level of disability 
demonstrated for the period prior to November 7, 1996 
warrants no more than a 30 percent rating.  38 C.F.R. § 
4.132, Diagnostic Code 9411.  The record shows that prior to 
November 7, 1996, the veteran was working and was married, 
thus indicating some degree of social and industrial 
stability.  Moreover, in October 1996 the veteran reported 
that he was feeling better, and continued to work, albeit, 
"under pressure."  He was able to control his anxiety and 
stress by avoiding people and ignoring intrusive thoughts of 
Vietnam.  He had good insight, and felt comfortable about 
returning home where he was able to relax.   The veteran was 
working full time, and while he experienced difficulties 
coping with employment pressures, he was still able to 
perform his position satisfactorily.  He clearly had 
difficulties in personal relationships, but the 30 percent 
level of compensation is designed to compensate him for the 
no greater than definite degree of social and industrial 
inadaptability demonstrated prior to November 7, 1996.  

Moreover, in April 1995, the veteran was without 
hallucinations or delusions, and he showed normal cognitive 
functions, and good insight and judgment.  The Board notes 
that in addition to PTSD, the veteran was diagnosed with 
dysthymic disorder and codependency in remission, which are 
not service connected.  However, even if all the veteran's 
psychiatric symptomatology prior to November 7, 1996 is 
attributed to his PTSD, the disorder is not shown to warrant 
more than a 30 percent evaluation under either the former 
criteria of Diagnostic Code 9411.

Finally, the medical evidence shows that the veteran's GAF 
score in April 1995 was 70.  Such a score of 70 indicates 
some mild symptoms or some difficulty in social or 
occupational functioning, but that the veteran was generally 
functioning pretty well, and had some meaningful 
interpersonal relationships.  Such a score is not consistent 
with a finding of considerable industrial impairment that 
would support a higher rating than that already assigned for 
the period prior to November 7, 1996.  Hence, the Board is 
unable to conclude that the veteran's PTSD was manifested by 
symptomatology that would support a rating in excess of 30 
percent for the prior to November 7, 1996.

B.  Rating for the Period From November 7, 1996

The evidence detailed above clearly portrays the fact that 
the veteran's PTSD has dramatically increased in severity 
during the period beginning in November 7, 1996.  As such, 
the assignment of a 70 percent rating was and is undeniably 
and fully justified.  The question before the Board, however, 
is whether PTSD after November 7, 1996 warrants a total 
rating under either version of the code.  As will be detailed 
below, the Board finds that the disorder does not warrant an 
increased rating.  

In this regard, the clinical record shows that while the 
appellant has been missing work more frequently than he did 
in the past, he was employed full time and the record shows 
that he remains employed.  Further, as a property manager of 
an apartment complex the appellant's occupation, by 
definition, forces him to interact with the public and serve 
others on a daily basis.  Hence, it cannot be said that the 
appellant's PTSD causes him to either remain virtually 
isolated in the community, or causes him to be unable to 
obtain and retain employment.  

As to the veteran's symptomatology, it is well to observe 
that while he suffers from suicidal ideation, survivor guilt, 
a constricted affect, and olfactory hallucinations, the 
appellant has lost touch with reality.  Moreover, there is no 
evidence that he suffers from fantasy, confusion, panic or 
explosions of aggressive energy, or that he has such 
disturbed thought or behavioral problems that there is a 
profound retreat from mature behavior.  Indeed, the appellant 
shows insight into his illness, and he is articulate and 
intelligent.  Furthermore, despite his illness, the veteran 
maintains good eye contact during examinations, he is well 
oriented as to time, place, and person; and there is no 
evidence that he is unable to maintain basic minimal personal 
hygiene.  Therefore, while the veteran's PTSD is severely 
disabling, the preponderance of the clinical evidence does 
not support an award of a total disability evaluation.

In reaching this decision the Board carefully considered the 
fact that the appellant was assigned a Global Assessment of 
Functioning (GAF) score of 23-30 in June 1998.  Such a score 
reflects evidence of a serious impairment in communication or 
judgment, or an inability to function in almost all areas.  
Interestingly, however, despite this score the veteran is 
still able to work, there are no signs of psychosis or 
delirium, and while he was withdrawn from others he was able 
to participate in both group and individual therapy.  
Moreover, it is well to recall that the May 1998 VA examiner 
assigned a GAF score of only 50, which reflects evidence of 
"serious symptoms" (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Richard v. Brown, 
9 Vet. App. 266 (1996).  As the assigned 70 percent rating 
itself is recognition that industrial capabilities are 
impaired, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 
the Board finds that the appellant is appropriately rated at 
this time.

In reaching this decision the Board takes this opportunity to 
express its appreciation for the veteran's heroic service to 
the United States in Vietnam, and to inform him that he may 
again apply for an increased rating at any time his 
disability increases in severity.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating higher than 30 percent for 
PTSD prior to November 7, 1996, is denied.  Entitlement to a 
disability rating higher than 70 percent for PTSD since 
November 7, 1996, is denied.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

